570 P.2d 368 (1977)
280 Or. 197
James B. ALLISON, Petitioner,
v.
Norma PAULUS, Secretary of State of the State of Oregon, Respondent.
Supreme Court of Oregon, In Banc.
Argued and Submitted October 4, 1977.
Decided October 25, 1977.
*369 David G. Frost, of Frost & Hall, Hillsboro, argued the cause and filed a brief for petitioner.
Paul Romain, Deputy Atty. Gen., Salem, argued the cause for respondent. With him on the brief were James A. Redden, Atty. Gen., and Al J. Laue, Sol. Gen., Salem.
HOWELL, Justice.
Petitioner herein is a member of a committee entitled Land Use Planning Constitutional Committee which has filed with the Secretary of State an initiative measure to amend the constitution by adding a new article relating to land use planning and zoning.
ORS 254.070(4) requires that a ballot title prepared by the Attorney General "shall be a concise and impartial statement of the purpose of the measure." ORS 254.077 provides that a proposed title must be corrected by this court if it is "insufficient or unfair." The power and duty of the court in such cases is subject to these statutory provisions. Accordingly, we are not empowered to change a proposed title because we are of the opinion that we can write a "better" ballot title. Drummonds v. Myers, 273 Or. 216, 540 P.2d 368 (1975). On the other hand, it is our duty to correct proposed ballot titles that fail to satisfy these requirements.
This proposed constitutional amendment is extremely involved. Because of the resulting difficulty in stating in 75 words a ballot title that is both "concise and impartial" and, at the same time, one that is not "insufficient or unfair," the Attorney General did not ask this court to approve the ballot title proposed by him for this measure. Instead, after objections were made to that title, the Attorney General met with the attorney representing the petitioner and agreed upon a proposed compromise. The compromise ballot title stated:
"LAND USE PLANNING, ZONING CONSTITUTIONAL AMENDMENT
"Nullifies Land Conservation Development Commission adopted planning goals, guidelines. Cities, counties must adopt comprehensive plans, have all land use regulating authority, except: Legislature must prescribe planning, zoning, mail notice procedures, advisory goals; may establish advisory commission, regulate statewide significant activities, regulate use in statewide concern geographic areas (landowner injury compensation required). Voter approval required before new regional planning districts organized; actions implemented by city/county ordinances. State, local land use legislative acts subject to referendum."
At the time of oral argument, the Attorney General admitted, with admirable candor, that the words in the ballot title, "landowner injury compensation required," suggest that such compensation would be available in all cases under the proposed constitutional amendment when, in fact, such compensation would not be available in many cases. The Attorney General also stated that although it might be possible to correct the deficiency by use of additional words, it would be difficult to do so and stay within the 75-word limitation. He stated, however, that he would have no objection to a correction of that misleading impression if it could be done within the 75-word limitation.
*370 We believe the following ballot title, considering the complexity of the measure and the 75-word limitation, to be a concise and impartial statement of the purpose of the measure:
"LAND USE PLANNING, ZONING CONSTITUTIONAL AMENDMENT
"Nullifies Land Conservation Development Commission adopted planning goals, guidelines. Cities, counties must adopt comprehensive plans, have all land use regulating authority, except: Legislature must prescribe planning, zoning, notice procedures, advisory goals; may establish advisory commission, regulate statewide significant activities, regulate use in statewide concern geographic areas. Landowner injury compensation sometimes required. Voter approval required before new regional planning districts organized; actions implemented by city/county ordinances. State, local land use legislative acts subject to referendum."
The above ballot title and caption are therefore approved and certified to the Secretary of State.